Case

eee SAE MP Document 13-1 Filed 01/30/20 Page 1 of 3 PagelD #: 97

| Wedlecchs o0. ol M AN Ss: nlksGl:

 

 

an Mophin S. Galhesleld, \neru Mel \ pine Vac ae Vellowiing is iS

 

 

My on correc umer Nee canal peru, cnber We | lush”

 

\\ ae Shes r weurthe BY os C23 AAG!

 

 

= Tales GatesiN, Whe ulna in Be cig aD

 

  

MS ain 1 Xab- w-Qoody- NRS- nS \\ fet
cose4 ) as te Ha uly beh he parts Un U ee read cyte

    

 

 

ve ae ee 5 ail) egg a Tian

 

 

 

 

oy TL Net ceceived « cop Th . Lars O

 

 

 

Sins AL Resin I \

 

Oar CQ &\1) Ae

 

AAS \eaenelin' ore 1n my acorn ThA ae

NAA LOND.

 

3. \ ke eavelane, bescing be wo Ve. Coucs over wes mack

 

Ceceue bo, ECK Vere Rocke on Vwsden ener “hot, 200,

 

 

 

| Nantes aime We Corks ork aah

aonkt SS the tesa errors Wu Dvrsence Ons iTS OUCS

 

 

 

as L W ast opnly Keleoure ‘pb erecerl | WA e. Paupens Whe.

 

COSC, lade mur Sot ae &P- Ag $0.8 ox Yn haw She

 

Sum Oe Sr0- SR: ven So core SS, Ra eS

 

 

 

 

 

Kae P iN CHR rey aes ptioa oe Ae BE eee C2) j _ LA Ve
A. envelope Lacan te Court pa neko.
_& (. x Om ons ble wr se Wo sale last Tak Lindh Dramabe
2 Come uc Syskem CYROLTWCSS Winns atin anc umb slate a

 

 

 

LW afc
 

Ca

Je 2:20-cv-00012-JRS-MJD Document 13-1. Filed 01/30/20 Page 2 of 3 PagelD #: 98

lem tonne. s he Chad te Shelvs othe eS

 

 

Ae Oke a: uh

 

dL. Tada a oN oa hot —y Gok —~ LEP Mm

 

\\y case \recause the Tiling bee, os WV oWetent dy Toads Ce

 

Nallers ($8),

 

 

%. Sate Cant crhes \).B. Aes gu rn, prakton Soc

 

Senet pooh DEP. DBD VEY,

A. = as nat Hn wseoics ie OD. ty Az ih pai 2 Ware neve ;
\ Q, ie wats Ne sshent—take Seg, Vs ENA NOt

 
    

 

 
   

 

j \We allowing Sever Ch) ckems, \n Me enwelapy Yoke hore

     

 

 

 

 

 

 

 

 

 

 

 

 

\ on, chute pelition!
—_ A) Gare lela s Wee Cede oP Mee Conte CL malt
A yt Sale a) prepaid & Blog on. PACER
3) \| \naresen Parrwon pon Ay Tor baesas Conous
abe with, exdnibs
CSA pe
4) Enpacgnce .

 

 

 

 

 

YIPEVCER Noreer Vanewerl\e. BSTRU CVPDN wk

 

\ ae nile N=) Aol U3 Pages) }

S) Basu as Souend fogs vad NecLag ATOR Y

 

 

 

~Songmenr ( Len. (. Gye Pe awd 26 OS-C. 3

 

 

 

ROAD wikbr Balasest A at B pees)

   

 

    
 

   

 

 

 

 

Rese : (\ Ms Ss “No
‘\L. Ayd wf. YQ AY with Bolt Seals ( ( &
a ; CK SY me
S T) Metron, OR Vans ZR af of espera C2 WET Ssapurce.

 

 

 

 

Sake

 
Cas

a - pare SS —
e 2:20-cv-00012-JRS-MJD Document 13-1 Filed 01/30/20 Page 3 of 3 PagelD #: 99

oF we YNSS CA pes),

 

 

NA. au \\ nat inbend Veco Gat ay \ve alone ~enumaesabedl Re AtraA\ C)

 

Nes be Ine Constradh og « Wadkinn Ke Sere Lessee pooceak TEP

 

NN AW SA wah on continue te Neste \ ooh oP abseue—

 

 

OMy Mare Ad ‘Neng Naan Wareo C2) Nenad S2utA OD), Padus Ay

 

  
 

Ie Fd ca As oon RN

 

 

 

_AB: Sasha, Seana AN Smad, P aA.
Wade Lek! NR7U.S, MC cow 0.

 

 

 

 

 

 

 

| “ois ER as ON LEsseunaits S$ ( vo S&S Tene
a | r . , ow exw 4 AQ

 

 

 

W an a Che

 

hee WS OW =e oN Sept slat eel entry,

 

 

AM, Velie Nur wen) & (pcvaers Al vada Sal mw
Own Tov onda nat aloud 4 , \ ‘ou

 
 

 

 

SE42> cppesedh wits Me on OACER ia Ww QWUARSS Sloe 2 Mw
OS! tude BE CER 3940. WSC)

 

 

 

 

 

Lt Nechere var the. pad ar Derury ontee Vee \ yas oe Vk oad

 

Sekes | Week We Foreanias KS Awe Wwe mrceaky Exeotnh On Sundeas

 

Dewey, AAS WO Xe —

 

et omen

 

 

Merkin S. Galle Ds

 

 

INA WE

 

 

boo

 

 
